         Case: 3:19-cv-02749-JGC Doc #: 1 Filed: 11/21/19 1 of 8. PageID #: 1




                         UNITED STATES DISTRICT COURT
                          NOTHERN DISTRICT OF OHIO

 Leslie Davis                                 Case No.: 3:19-cv-02749

          Plaintiff

    v.
                                              COMPLAINT FOR DECLARATORY
 ELISABETH DEVOS, in her official             AND INJUNCTIVE RELIEF AND
 capacity as Secretary of the United          DEMAND FOR JURY TRIAL
 States Department of Education,

 And

 THE UNITED STATES
 DEPARTMENT OF EDUCATION,

 And

 COAST PROFESSIONALS, INC.,

          Defendant

         Plaintiff Leslie Davis (“Plaintiff”), by and through counsel, Tyler Naud

Jechura, hereby alleges as follows upon information and belief against Defendant

United States Department of Education (“DOE”) and Defendant Coast Professional,

Inc., (“Coast” or “Coast Professional”).

                                        PARTIES


   1. Plaintiff Leslie Davis is a resident of Lucas County, Ohio.

   2. Defendant Elisabeth DeVos is the Secretary of Education (the Secretary) and

         charged by statute with the supervision and management of all decisions and



                                       Page 1 of 8
                                                               COMPLAINT FOR
                                            DECLARATORY AND INJUNCTIVE RELIEF
   Case: 3:19-cv-02749-JGC Doc #: 1 Filed: 11/21/19 2 of 8. PageID #: 2



   actions of the United States Department of Education. Plaintiff sues

   Secretary DeVos in her official capacity.

3. Defendant United States Department of Education is an “agency” of the

   United States, within the meaning of the APA, 5 U.S.C. § 701(b)(1). It is

   responsible for overseeing and implementing rules for the federal student aid

   program.

4. Defendant Coast Professional, Inc. is a corporation stated as being formed in

   California, but later filings claim a formation in Nevada. Defendant Coast

   has an Ohio License number of 1498008. Defendant Coast has their Ohio

   Principal office located at 1300 East Ninth St., Cleveland, Ohio 44114.

   Defendant Coast is responsible for administering the collection and record

   keeping of student loans originated with the DOE.


                        JURISDICTION AND VENUE


5. This action arises under the Administrative Procedure Act (APA), 5 U.S.C. §§

   701-706, and the HEA and its amendments, 20 U.S.C. § 1001, et seq. This

   Court has jurisdiction over this case as it arises under federal law. 28 U.S.C.

   § 1331.

6. This Court is authorized to grant the relief requested in this case pursuant to

   the APA, 5 U.S.C. § 706, the Declaratory Judgment Act, 28 U.S.C. §§ 2201-

   2202, the HEA, 20 U.S.C. § 1082.

7. Venue is proper in this judicial district because Plaintiff resides in this

   district. 28 U.S.C. § 1391(e)(1)(C).
                                   Page 2 of 8
                                                             COMPLAINT FOR
                                          DECLARATORY AND INJUNCTIVE RELIEF
   Case: 3:19-cv-02749-JGC Doc #: 1 Filed: 11/21/19 3 of 8. PageID #: 3



                          FACTUAL ALLEGATIONS


8. Plaintiff attended Heidelberg College (now Heidelberg University) in Tiffin

   Ohio until graduation in May of 2009.

9. When Plaintiff attended Heidelberg College, she was married, and her name

   was Leslie Embry.

10. Plaintiff had her tuition to Heidelberg College paid for by her then employer,

   Pilkington North America NSG.

11. Plaintiff paid for all other educational related costs by utilizing grant funding

   or paid the expenses out-of-pocket.

12. Upon her graduation, Plaintiff was not in debt to Heidelberg College.

13. Plaintiff was unaware of an alleged debt until she received notice of an

   administrative wage garnishment in December of 2018.

14. The DOE and its collection agent, Coast Professional, allege the Plaintiff

   owes greater than $118,000.00 in student loan debt.

15. Plaintiff denies she authorized these loans.

16. Origination documentation for the loan show the loan was completed in less

   than 10 minutes, and were originated in 2013, after Plaintiff had graduated

   from Heidelberg College and during a time period when she was not taking

   classes at any higher education institution. (See Exhibit A).

17. Upon inspection of the origination documentation, Plaintiff saw a person

   listed as a reference whom she does not know. The other person listed as a



                                   Page 3 of 8
                                                            COMPLAINT FOR
                                         DECLARATORY AND INJUNCTIVE RELIEF
    Case: 3:19-cv-02749-JGC Doc #: 1 Filed: 11/21/19 4 of 8. PageID #: 4



   reference she knows, but only in passing as nothing more than an

   acquaintance.

18. The signature on the origination documentation was electronic. Plaintiff

   denies that the signature used was hers.

19. After learning of the existence of the debt, Plaintiff attempted to get more

   information by speaking to Defendant Coast Professional. Defendant Coast

   informed Plaintiff this loan belongs to “Leslie Michael Davis, Jr.” and

   repeatedly called Plaintiff “Mr. Davis” or “Mr. Davis Jr.”.

20. Plaintiff is female.

21. Plaintiffs ex-husband, Meikel Hollowell, Jr. has a history of committing acts

   of fraud. As the Plaintiffs husband, he would be privy to personal and private

   information that could be used to electronically originate a loan.

22. Neither the DOE nor Coast Professional can account for where the funds

   attached to this loan went or what it was used to pay for.

23. On or about January 1st, 2019, the DOE began to garnish the wages of the

   Plaintiff.

24. In June of 2019, Plaintiff sought review of this debt through the DOE

   Administrative hearing process.

25. Approximately six weeks after filing her request, Plaintiff was denied a

   hearing with DOE. The hearing officer claimed the loan to be valid and

   informed the plaintiff that her only relief was to file suit in Federal District

   Court.


                                   Page 4 of 8
                                                           COMPLAINT FOR
                                        DECLARATORY AND INJUNCTIVE RELIEF
   Case: 3:19-cv-02749-JGC Doc #: 1 Filed: 11/21/19 5 of 8. PageID #: 5



                                   COUNT I


        REQUEST FOR JUDICIAL REVIEW OF AGENCY ACTION


26. The Administrative Procedure Act (“APA”) requires a federal agency to

   render responsive decisions on matters within its purview in a prompt and

   definite fashion. “A person suffering legal wrong because of agency action, or

   adversely affected or aggrieved by agency action within the meaning of a

   relevant statute, is entitled to judicial review thereof.” 5 U.S.C. § 702.

   “Agency action” includes the “failure to act.” 5 U.S.C. § 553(e).

27. A Court shall also “hold unlawful and set aside agency action, findings, and

   conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or

   otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

28. Plaintiff hereby requests judicial review of all actions of the DOE, including

   the failure of the DOE to hear any and all evidence showing she did not take

   out the student loans in question.


                                   COUNT II


             FAILURE TO MAINTAIN ACCURATE RECORDS


29. Plaintiff incorporates by reference the allegations contained in the preceding

   paragraphs.

30. “The guaranty agency shall maintain current, complete, and accurate records

   of each loan that it holds…” 34 C.F.R. § 682.414.



                                   Page 5 of 8
                                                           COMPLAINT FOR
                                        DECLARATORY AND INJUNCTIVE RELIEF
   Case: 3:19-cv-02749-JGC Doc #: 1 Filed: 11/21/19 6 of 8. PageID #: 6



31. Coast Professional is a guaranty agency under the meaning of 34 C.F.R. §

   682.400, et seq.

32. By assigning the student loan to the Plaintiff, Coast Professional has failed to

   maintain accurate records. The failure to maintain these records has led to

   the Plaintiff having her wages garnished.


                                  COUNT III


                            UNJUST ENRICHMENT


33. Plaintiff incorporates by reference the allegations contained in the preceding

   paragraphs.

34. By forcing collection of a debt unearned by the Plaintiff, the above-referenced

   conduct has unjustly enriched the Defendants at the expense of the Plaintiff.

   This unfair consequence simply results from the retention of unearned funds,

   an unjust benefit contrary to good conscience and equity. Such a retention of

   moneys represents an act subject to the disdain of public policy.

35. Plaintiff is entitled to a repayment from the Defendants equal to the amount

   already withheld by garnishment, and any and all other relief deemed

   appropriate by the Court.


                            PRAYER FOR RELIEF


   WHEREFORE, Plaintiff hereby demands the following relief:


(a) For an order invalidating the debt the DOE and Coast Professional claims is

   owed by the Plaintiff.
                                  Page 6 of 8
                                                          COMPLAINT FOR
                                       DECLARATORY AND INJUNCTIVE RELIEF
       Case: 3:19-cv-02749-JGC Doc #: 1 Filed: 11/21/19 7 of 8. PageID #: 7



   (b) For an order requiring a return of all funds already garnished from the wages

      of Plaintiff.

   (c) For an order demanding an accounting of all funds allegedly loaned to

      Plaintiff, including a record of where funds were sent and what the funds

      were used for.

   (d) Injunctive relief of the Administrative garnishment levied against the

      Plaintiff; and

   (e) Such other relief as this Court deems just and proper.


                                     JURY DEMAND


Plaintiff demands a trial by jury.


                                              Respectfully submitted,



                                              ______________________________
                                              Tyler Naud Jechura, Esq.
                                              Ohio Bar No.: 0093603
                                              P.O. Box 13034
                                              Toledo, OH 43613
                                              Tel.: 419-960-2997
                                              Email: tyler.jechura@tnjlaw.com
                                              Attorney for Plaintiff




                                      Page 7 of 8
                                                             COMPLAINT FOR
                                          DECLARATORY AND INJUNCTIVE RELIEF
       Case: 3:19-cv-02749-JGC Doc #: 1 Filed: 11/21/19 8 of 8. PageID #: 8



                           CERTIFICATE OF SERVICE

      I hereby certify that on November 21, 2019, the foregoing was filed

electronically. Notice of this filing will be sent to all parties by CERTIFIED MAIL


                                              ______________________________
                                              Tyler Naud Jechura, Esq.
                                              Ohio Bar No.: 0093603
                                              P.O. Box 13034
                                              Toledo, OH 43613
                                              Tel: 419-960-2997
                                              Email: tyler.jechura@tnjlaw.com




                                     Page 8 of 8
                                                             COMPLAINT FOR
                                          DECLARATORY AND INJUNCTIVE RELIEF
